                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


WESTCHESTER FIRE INSURANCE
COMPANY a/s/o EDDIE’S
TRUCKING, LLC,

       Plaintiff,

v.                                                 Case No: 8:21-cv-1589-KKM-TGW

STAR LEASING COMPANY and
TOTAL QUALITY LOGISTICS LLC,

      Defendants.
                                           /
                                       ORDER
       Plaintiff Westchester Fire Insurance Company, as subrogee of Eddie’s Trucking,

LLC, brings claims for breach of contract and negligence arising from an incident

involving a trailer Eddie’s Trucking rented from Defendants to transport 1,512 cases of

beer from Tampa, Florida, to Philadelphia, Pennsylvania, in 2019. (Doc. 1). On July 6,

2021, the Court ordered Plaintiff to show cause as to why this action should not be

dismissed due to a lack of subject matter jurisdiction. (Doc. 6). Upon review of

Plaintiff’s response and the Complaint, this case is dismissed because the Court lacks

subject matter jurisdiction.

       Federal courts are courts of limited jurisdiction and therefore have an obligation

to inquire into their subject matter jurisdiction regardless of whether the parties have
challenged its existence. See Kirkland v. Midland Mortg. Co., 243 F.3d 1277, 1279–80 (11th

Cir. 2001). Here, as the bases for jurisdiction, Plaintiff cites 28 U.S.C. § 1331, which

provides that federal district courts have jurisdiction over civil actions involving a

federal question, and 28 U.S.C. § 1337, which provides that federal district courts have

jurisdiction over actions “arising under any act of Congress regulating commerce or

protecting trade and commerce against restraints an monopolies.” Both provisions,

however, require a cause of action arising under federal law, which is notably absent

here. Indeed, Plaintiff brings claims only for breach of contract and negligence—actions

arising under state law. To make matters worse, even if Plaintiff wished to invoke this

Court’s diversity jurisdiction which enables this Court to hear state law claims, 1 the

sought-after damages, $26,995.58 plus costs and interest, are far below the $75,000

amount in controversy required by statute. See 28 U.S.C. § 1332.

          Plaintiff contends that the Court has subject matter jurisdiction because the

trailer lease is subject to federal law and because Defendants have leased a vehicle to be

used in interstate commerce. But merely being subject to federal law in the course of

business is not enough to confer jurisdiction onto this Court. The cause of action must

arise under federal law. See 28 U.S.C. § 1331. While Plaintiff correctly points out that

Congress’s power to regulate interstate commerce under current Supreme Court

precedent is broad, Congress’s power to legislate under Article I of the Constitution is


1
    It appears that the parties are sufficiently diverse to meet the requirements of 28 U.S.C. § 1332.


                                                     2
not the same question as whether federal courts have jurisdiction under Article III of

the Constitution. While Congress may have properly regulated the trailer in this case,

its power to do so has no bearing on this Court’s jurisdiction unless and until a plaintiff

brings a claim under one of those properly enacted laws.

      Plaintiff cites the Graves Amendment, a federal tort reform statute that exempts

the owners of motor vehicles leased and operated in interstate commerce from certain

vicarious liability suits, as potentially preempting any tort claims against Plaintiff, the

lessor of the trailer in the instant action. See 49 U.S.C. § 30106. But there are no tort

claims pending against Plaintiff to preempt, and even if one might arise in response, the

Court is bound to determine jurisdiction “on the face of the plaintiff’s properly pleaded

complaint.” Dunlap v. G&L Holding Group, Inc., 381 F.3d 1285, 1290 (11th Cir. 2004).

      Because the Court lacks subject matter jurisdiction to hear Plaintiff’s state law

claims, this action is DISMISSED without prejudice. The Clerk is directed to

terminate all pending motions and CLOSE this case.

      ORDERED in Tampa, Florida, on July 17, 2021.




                                            3
